DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 
Frame members 314.
First end wall 222.
Mounting Brackets 420. 
 Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Interpretation
Claim 11 states “wherein the first frame section includes a first end wall between the first upper side wall and the first lower side wall.” The first end wall is recited in [0051] of the instant specification, but is not found in the figures therefore this limitation is being interpreted 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3, 6-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Huff et al. (US 20180090725-hereinafter Huff).

Regarding claim 1, Huff teaches a battery module frame for a battery module comprising:
a first frame section having a first main body, a first upper side wall extending from the first main body and a first lower side wall extending from the first main body (Huff – see annotated Figure 5 below),


    PNG
    media_image1.png
    618
    816
    media_image1.png
    Greyscale

the first main body having a first bus bar pad for a bus bar configured to be electrically connected to battery cells of the battery module (Huff [0084] main body has elongated members 460 and bus bars 150 can be secured with the elongated members; see Figure 5 below),

    PNG
    media_image2.png
    522
    772
    media_image2.png
    Greyscale


the first upper side wall including a first upper mounting feature, the first lower side wall including a first lower mounting feature (Huff - first mounting features can correlate to either of sides 496 or 498 as shown in Figure 4; slots 430 and 440 or protruding portions 530 and 540 correlate to the mounting features); and
a second frame section separate and discrete from the first frame section (Huff- Figure 3 multiple segments 210, 220, 230, 240, 250, 260), the second frame section having a second main body, a second upper side wall extending from the second main body and a second lower side wall extending from the second main body (Huff- annotated Figure 4 above), the second main body having a second bus bar pad (Huff- Figure 5; [0084] bus bar pad is considered the main body with the elongated members 460 and bus bars 150 being secured with the elongated members) for a bus bar configured to be electrically connected to battery cells of the battery module,

wherein the first and second frame sections are coupled at a seam with the second upper mounting feature removably coupled to the first upper mounting feature at an upper separable interface (Huff- Figure 3, seam is being read as the contact portion between the frame sections) and the second lower mounting feature removably coupled to the first lower mounting feature at a lower separable interface, the first and second frame sections being coupled together with the first and second bus bar pads of the first and second main bodies coplanar (Huff- Figure 3, second mounting piece is inserted and can be removed and is coupled to the first mounting piece, Figure 3 shows that all of the bus bar pads are coplanar).

	Regarding claim 3, Huff teaches all of the claim limitations of claim 1. Huff further teaches wherein the first upper mounting feature and the first lower mounting feature are both either male-style mounting features or female-style mounting features (Huff – Figures 3 and 4; first side 496 could be taken as the first side and has sockets 430 and 440 which read on the female mounting features), and wherein the second upper mounting feature and the second lower mounting feature are both the other of male-style mounting features or female-style mounting features (Huff- Figure 3 and 5; second mounting features would then both be protruding portions 530 and 540 and read on the male mounting features).

Regarding claim 6, Huff teaches all of the claim limitations of claim 1. Huff further teaches wherein the first upper side wall includes a stop shoulder, the second upper side wall engaging the stop shoulder to position the first frame section relative to the second frame section (Huff- Figure 4, slots 430 and 440 also have first outer side wall 404 attached near the slot sections, the outer side wall 404 will stop and limit the insertion of the protrusion portion of the second frame). 

Regarding claim 7, Huff teaches all of the claim limitations of claim 1. Huff further teaches wherein the first frame section and the second frame section are mated in a mating direction perpendicular to the first and second main bodies (Huff-[0072] protruding portion may be slid downward into the groove of the slot, sliding into the groove slot is done perpendicular to the  first and second main bodies).

Regarding claim 8, Huff teaches all of the claim limitations of claim 1. Huff further teaches a third frame section separate and discrete from the first and second frame sections (Huff- Figure 3, multiple segments), the third frame section having a third main body (Huff – annotated Figure 4 below), a third upper side wall extending from the third main body and a third lower side wall extending from the third main body (Huff- annotated Figure 4 below), the third main body having a third bus bar pad for a bus bar configured to be electrically connected to battery cells of the battery module (Huff- [0084] main body has elongated members 460 that interact and secure bus bars 150; the bus bar pad is being read as the main portion with the elongated members 460), the third upper side wall including a third upper mounting feature, the third lower side wall including a third lower mounting feature (Huff- first mounting features can correlate to either side 496 or 498 as shown in Figure 4, mounting features are slots 430 and 440 or protruding portions 530 and 540);



    PNG
    media_image1.png
    618
    816
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    522
    772
    media_image2.png
    Greyscale


wherein the second upper side wall of the second frame section further comprises a fourth upper mounting feature and the second lower side wall of the second frame section further comprises a fourth lower mounting feature (Huff- annotated Figure 3 below; The second upper side wall has two upper and lower mounting features, one connecting to the first frame section and the other connecting to the third frame section);


    PNG
    media_image3.png
    687
    829
    media_image3.png
    Greyscale


and wherein the third upper mounting feature is removably coupled to the fourth upper mounting feature and the third lower mounting feature is removably coupled to the fourth lower mounting feature such that the second frame section is located between the first frame section and the third frame section (Huff- annotated Figure 3 above, the second frame section is between the first and the third frame sections and all can be removed and are coupled to one another as seen above).

Regarding claim 9, Huff teaches all of the claim limitations of claim 8. Huff further teaches wherein the third upper mounting feature is identical to the second upper mounting feature and the third lower mounting feature is identical to the second lower mounting feature (Huff- annotated Figure 3, the third and second mounting features include sockets), and wherein the first upper mounting feature is identical to the fourth upper mounting feature and the first lower mounting feature is identical to the fourth lower mounting feature (Huff- annotated Figure 3, the first and the fourth mounting features are protrusions).

Regarding claim 10, Huff teaches all of the claim limitations of claim 1. Huff further teaches wherein the first frame section includes frame members extending between the first upper side wall and the first lower side wall, the frame members define the first bus bar pad (Huff- Figure 5, Frame members includes the area between the sidewalls 404 and 408), the frame members coupled to the corresponding bus bar (Huff- [0084] the main body has elongated members 460 and bus bars 150 that can be secured with the elongated members thus causing the frame members  to be coupled to the bus bar).

Claim Rejections - 35 USC § 102/103

Claim(s) 5 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by or, in the alternative under 35 U.S.C. 103 as obvious over Huff et al. (US 20180090725-hereinafter Huff).

Regarding claim 5, Huff teaches all of the claim limitations of claim 1 above. Huff further teaches wherein the first upper mounting feature includes rails defining a track receiving the second 
Although Huff only shows one rail, the end wall as seen in Figure 9 below acts as another rail that defines the track. The side wall and the rail as seen in the figure are perpendicular to one another as the rail extends from the left to the right and the side wall extends in a vertical direction from the top to the bottom of the figure A skilled artisan would recognize that the two rails would be nonparallel due to their difference in shape. 
Alternatively, a skilled artisan could add another rail in the side wall such that two rails are formed allowing for the protrusion portion to be properly secured within the slot. The mere duplication of parts, without any new or unexpected results, is within the ambit of one of ordinary skill in the art. See In re Harza, 124 USPQ 378 (CCPA 1960) (see MPEP § 2144.04).




    PNG
    media_image4.png
    388
    629
    media_image4.png
    Greyscale



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 2, 4 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Huff et al. (US-20180090725-hereinafter Huff).

Regarding claim 2, Huff teaches all of the claim limitations of claim 1 above. Huff further teaches wherein the mounting features include protrusions and slots referring to sockets and tails (Huff- Figure 3). Huff fails to teach wherein the first upper mounting feature includes a socket and the second upper mounting feature includes a tail received in the socket. Huff teaches the opposite of this as in the first segment has a protrusion mounting feature instead of the socket. This, however, can be rearranged such that the first mounting features include the slots and the second mounting features include the protrusions. This rearrangement would still result in the frame being connected as shown in Figure 3 of Huff. The mere rearrangement of parts, without any new or unexpected results, is within the ambit of one of ordinary skill in the art. See In re Japikse, 86 USPQ 70 (CCPA 1950) (see MPEP § 2144.04).

Regarding claim 4, Huff teaches all of the claim limitation of claim 1 above. Huff further teaches wherein recesses are configured to be connected with other components by means of fastening, 
Huff teaches the benefits of latching so as to secure structures together (Huff- [0052]). Therefore, it would have been obvious to rearrange or add additional latches to the mounting features such that the first upper and lower mounting feature and the second upper and lower mounting feature can be secured to one another. This modification will enhance the connection and security of the two mounting features.

Regarding claim 11, Huff teaches all of the claim limitations of claim 1. Huff further teaches wherein the first frame section includes a first end wall between the first upper side wall and the first lower side wall (Huff- Figure 5 below, the whole flat portion as outlined reads on the end wall that is between the side walls), the sixth frame section 260 including a battery terminal bus bar mounting tab (Huff- [0044] the sixth frame section 260 is the terminal segment or terminal portion for the frame/cover ) for a battery terminal bus bar configured to be electrically connected to a battery cell of the battery module and configured to be electrically connected to a terminal (Huff- [0044] the terminal bus bar is connected to the terminal portion of the battery module).
Huff fails to teach wherein the first frame section is the terminal bus bar mounting tab for the terminal bus bar. A skilled artisan could read the sixth segment as the first segment or rearrange the system such that the first segment is the terminal bus bar instead of the sixth segment. This would be obvious because the first and sixth segments are located at the ends of the cover frame so changing the terminal bus bar from one side of the frame to the other side will not require any ingenuity. The mere .

    PNG
    media_image5.png
    522
    761
    media_image5.png
    Greyscale



Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Huff et al. (US 20180090725-hereinafter Huff) as applied to claim 1 above, and further in view of Smith et al. (US 20040053128-hereinafter Smith).

Regarding claim 12, Huff teaches all of the claim limitation of claim 1. Huff fails to teach an additional cover coupled to the first and second frame section to cover the first and second bus bar pads, the cover spanning across the seam. The cover of Huff is being read as the frame section so an additional cover is needed to cover the seams of the connecting portions.

Therefore, it would have been obvious to a skilled artisan as of the effective filing date to add in Smith’s battery cover over the cover frame of Huff such that the battery elements are enclosed and so that short circuiting is prevented by protecting the battery terminals.


Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Huff et al. (US 20180090725-hereinafter Huff) as applied to claim 1 above, and further in view of Clark (US 20190086476).

Regarding claim 13, Huff teaches all of the claim limitations of claim 1 above. Huff fails to teach a sensor assembly coupled to the first main body and the second main body, the sensor assembly including the voltage sensors configured to be electrically connected to corresponding battery cells of the battery module.
Clark discloses a battery sensor assembly electrically coupled to adjacent batteries within a battery pack that monitors the state of charge, voltage, state of health, temperature, and electrical current of adjacent batteries (Clark abstract and [0001]).
Therefore, it would have been obvious to a skilled artisan as of the effective filing date to incorporate the sensor assembly of Clark into Huff’s main bodies of the frame such that the sensor assembly can monitor the battery module and detect when changes occur within the battery.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Huff et al. (US 20180090725-hereinafter Huff) as applied to claim 1 above, and further in view of Watahiki et al. (US 20200321589-hereinafter Watahiki).

Regarding claim 14, Huff teaches all of the claim limitations of claim 1. Huff further teaches a battery terminal bus bar coupled to the sixth main body, the battery terminal bus bar configured to be electrically connected to a battery cell of the battery module (Huff- [0044] sixth segment 260 related to the terminal cover segment portion). The terminal bus bar will have a terminal pad configured to be electrically connected to a terminal (Huff- [0044] the terminal bus bar is connected to the terminal portion of the battery module).
Huff fails to teach that the terminal bus bar is coupled to the first main body, the battery terminal bus bar having a terminal pad connected to a terminal and the battery terminal bus bar including a fuse element providing a fuse function for a battery terminal bus bar.
A skilled artisan could read the sixth segment as the first segment or rearrange the system such that the first segment is the terminal bus bar instead of the sixth segment. This would be obvious because the first and sixth segments are located at the ends of the cover frame so changing the terminal bus bar from one side of the frame to the other side will not require any ingenuity. The mere rearrangement of parts, without any new or unexpected results, is within the ambit of one of ordinary skill in the art. See In re Japikse, 86 USPQ 70 (CCPA 1950) (see MPEP § 2144.04).

Additionally, Watahiki discloses a battery module that prevents a new current path from forming due to a cut in a fuse element. Watahiki teaches a plurality of bus bars connecting battery cells to the module terminal (Watahiki [0010]) and at least one bus bar having a fuse that melts when 
Therefore, it would have been obvious to a skilled artisan as of the effective filing date to incorporate the bus bar with a fuse as taught by Watahiki into Huff’s terminal bus bar such that the fuse will melt when excessive current flows to prevent short circuiting the battery.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Huff et al. (US 20180090725-hereinafter Huff) in view of Watahiki et al. (US 20200321589-hereinafter Watahiki) as applied to claim 14 above, and further in view of Takamatsu et al. (US 20200022260-hereinafter Takamatsu).

Regarding claim 15, modified Huff teaches all of the claim limitations of claim 14 above. Watahiki further teaches wherein the terminal pad includes at least one connection strip between a first pad section and a second pad section (Watahiki – [0028] bus bars 2 will be connected to each other), the terminal pad having a fuse channel associated with the at least on connecting strip (Watahiki- [0046]; Figure 9, fuse 2j, fuse channel either 2d or 2i), the fuse channel reducing a cross-section of the terminal pad at the corresponding connecting strip such that the connecting strip has a reduced fused cross section relative to ta first cross section of the first pad section and a second cross section of the second pad section (Watahiki- Figure 9, the fuse reduces the cross section of the connecting strip and has a reduced fused section). Watahiki and modified Huff fails to teach wherein the terminal bus bar further comprises a removable fuse bridge coupled to the fuse element, the fuse bridge spanning the fuse channel to electrically connect the first base section and the second base section.
Takamatsu discloses a connector equipped circuit body and a bus bar module for establishing electrical connection. Takamatsu teaches a chip fuse 50 that is attached to a bridge between the tail and 
Therefore it would have been obvious to a skilled artisan as of the effective filing date to utilize the chip fuse and bridge of Takamatsu into Huff’s battery module such that the sections of the terminal pad are electrically connected. The use of the fuse and bridge of Takamatsu is obvious because it is a known component in a known environment to achieve an entirely predictable result. A rationale to support a conclusion that a claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art. See KSR International Co. v. Teleflex Inc., 550 U.S. __,__, 82 USPQ2d 1385, 1395 (2007) (see MPEP §§ 2143 and 2143.02).


Claims 16-17 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Huff et al. (US 20180090725-hereinafter Huff) in view of Clark (US 20190086476).

Regarding claim 16, Huff teaches a battery module frame for a battery module comprising:
a first frame section having a first main body, a first upper side wall extending from the first main body and a first lower side wall extending from the first main body (Huff – see annotated Figure 5 below),

    PNG
    media_image1.png
    618
    816
    media_image1.png
    Greyscale

 
the first main body having a first bus bar pad for a bus bar configured to be electrically connected to battery cells of the battery module (Huff [0084] main body has elongated members 460 and bus bars 150 can be secured with the elongated members; see Figure 5 below),

    PNG
    media_image2.png
    522
    772
    media_image2.png
    Greyscale

 

the first upper side wall including a first upper mounting feature, the first lower side wall including a first lower mounting feature (Huff - first mounting features can correlate to either of sides 496 or 498 as shown in Figure 4; slots 430 and 440 or protruding portions 530 and 540 correlate to the mounting features); and
a second frame section separate and discrete from the first frame section (Huff- Figure 3 multiple segments 210, 220, 230, 240, 250, 260), the second frame section having a second main body, a second upper side wall extending from the second main body and a second lower side wall extending from the second main body (Huff- annotated Figure 4 above), the second main body having a second bus bar pad (Huff- Figure 5; [0084] bus bar pad is considered the main body with the elongated members 460 and bus bars 150 being secured with the elongated members), 

wherein the first and second frame sections are coupled at a seam with the second upper mounting feature removably coupled to the first upper mounting feature at an upper separable interface (Huff- Figure 3, seam is being read as the contact portion between the frame sections) and the second lower mounting feature removably coupled to the first lower mounting feature at a lower separable interface, the first and second frame sections being coupled together with the first and second bus bar pads of the first and second main bodies coplanar (Huff- Figure 3, second mounting piece is inserted and can be removed and is coupled to the first mounting piece, Figure 3 shows that all of the bus bar pads are coplanar), and
bus bars coupled to the first and second bus bar pads, the bus bars configured to be electrically connected to the battery cells of the battery module (Huff- [0084] the main body has elongated members 460 and the bus bars 150 can be secured to the elongated members).
Huff fails to teach of a sensor assembly coupled to the first and second main bodies, the sensor assembly including voltage sensors electrically coupled to corresponding bus bars.

Clark discloses a battery sensor assembly electrically coupled to adjacent batteries within a battery pack that monitors the state of charge, voltage, state of health, temperature, and electrical current of adjacent batteries (Clark abstract and [0001]).


Regarding claim 17, modified Huff teaches all of the claim limitations of claim 16. Huff further teaches a third frame section separate and discrete from the first and second frame sections (Huff- Figure 3, multiple segments), the third frame section having a third main body (Huff – annotated Figure 4 below), a third upper side wall extending from the third main body and a third lower side wall extending from the third main body (Huff- annotated Figure 4 below), the third main body having a third bus bar pad for a bus bar configured to be electrically connected to battery cells of the battery module (Huff- [0084] main body has elongated members 460 that interact and secure bus bars 150; the bus bar pad is being read as the main portion with the elongated members 460), the third upper side wall including a third upper mounting feature, the third lower side wall including a third lower mounting feature (Huff- first mounting features can correlate to either side 496 or 498 as shown in Figure 4, mounting features are slots 430 and 440 or protruding portions 530 and 540); 

    PNG
    media_image1.png
    618
    816
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    522
    772
    media_image2.png
    Greyscale



    PNG
    media_image3.png
    687
    829
    media_image3.png
    Greyscale

 
and wherein the third upper mounting feature is removably coupled to the fourth upper mounting feature and the third lower mounting feature is removably coupled to the fourth lower mounting feature such that the second frame section is located between the first frame section and the third frame section (Huff- annotated Figure 3 above, the second frame section is between the first and the third frame sections and all can be removed and are coupled to one another as seen above).

Regarding claim 19, Huff teaches a battery system comprising:

a battery module frame mounted to the battery module (Huff Figure 1), the battery module frame including a first frame section and a second frame section separate and discrete from the first frame section and coupled to the first frame section at a seam (Huff Figure 15, multiple frame sections contacting each other being read as the seam),
a first frame section having a first main body, a first upper side wall extending from the first main body and a first lower side wall extending from the first main body (Huff – see annotated Figure 5 below),

    PNG
    media_image1.png
    618
    816
    media_image1.png
    Greyscale

 


    PNG
    media_image2.png
    522
    772
    media_image2.png
    Greyscale

 

the first upper side wall including a first upper mounting feature, the first lower side wall including a first lower mounting feature (Huff - first mounting features can correlate to either of sides 496 or 498 as shown in Figure 4; slots 430 and 440 or protruding portions 530 and 540 correlate to the mounting features); and
a second frame section separate and discrete from the first frame section (Huff- Figure 3 multiple segments 210, 220, 230, 240, 250, 260), the second frame section having a second main body, a second upper side wall extending from the second main body and a second lower side wall extending 
the second upper side wall including a second upper mounting feature, the second lower side wall including a second lower mounting feature removably coupled to the first upper mounting feature, the second lower side wall including a second lower mounting feature removably coupled to the first lower mounting feature (Huff - second mounting features can correlate to either of sides 496 or 498 as shown in Figure 4; slots 430 and 440 or protruding portions 530 and 540 correlate to the mounting features, the second mounting features and frame is the same as the first mounting features and frame; frame members can be inserted and removed from one another); 
bus bars coupled to the first and second bus bar pads, the bus bars configured to be electrically connected to the battery cells of the battery module (Huff- [0084] the main body has elongated members 460 and the bus bars 150 can be secured to the elongated members).
Huff fails to teach of a sensor assembly coupled to the first and second main bodies, the sensor assembly including voltage sensors electrically coupled to corresponding bus bars.

Clark discloses a battery sensor assembly electrically coupled to adjacent batteries within a battery pack that monitors the state of charge, voltage, state of health, temperature, and electrical current of adjacent batteries (Clark abstract and [0001]).

Therefore, it would have been obvious to a skilled artisan as of the effective filing date to incorporate the sensor assembly of Clark into Huff’s main bodies of the frame such that the sensor assembly can monitor the battery module and detect when changes occur within the battery.

Regarding claim 20, modified Huff teaches all of the claim limitations of claim 19. Huff further teaches a third frame section separate and discrete from the first and second frame sections (Huff- Figure 3, multiple segments), the third frame section having a third main body (Huff – annotated Figure 4 below), a third upper side wall extending from the third main body and a third lower side wall extending from the third main body (Huff- annotated Figure 4 below), the third main body having a third bus bar pad for a bus bar configured to be electrically connected to battery cells of the battery module (Huff- [0084] main body has elongated members 460 that interact and secure bus bars 150; the bus bar pad is being read as the main portion with the elongated members 460), the third upper side wall including a third upper mounting feature, the third lower side wall including a third lower mounting feature (Huff- first mounting features can correlate to either side 496 or 498 as shown in Figure 4, mounting features are slots 430 and 440 or protruding portions 530 and 540); 

    PNG
    media_image1.png
    618
    816
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    522
    772
    media_image2.png
    Greyscale

wherein the second upper side wall of the second frame section further comprises a fourth upper mounting feature and the second lower side wall of the second frame section further comprises a fourth lower mounting feature (Huff- annotated Figure 3 below; The second upper side wall has two upper and lower mounting features, one connecting to the first frame section and the other connecting to the third frame section);

    PNG
    media_image3.png
    687
    829
    media_image3.png
    Greyscale

 
and wherein the third upper mounting feature is removably coupled to the fourth upper mounting feature and the third lower mounting feature is removably coupled to the fourth lower mounting feature such that the second frame section is located between the first frame section and the third frame section (Huff- annotated Figure 3 above, the second frame section is between the first and the third frame sections and all can be removed and are coupled to one another as seen above).


Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Huff et al. (US 20180090725-hereinafter Huff) in view of Clark (US 20190086476) as applied to claim 16 above, and further in view of Watahiki et al. (US 20200321589-hereinafter Watahiki).

Regarding claim 18, modified Huff teaches all of the claim limitations of claim 16. Huff further teaches a battery terminal bus bar coupled to the sixth main body, the battery terminal bus bar configured to be electrically connected to a battery cell of the battery module (Huff- [0044] sixth segment 260 related to the terminal cover segment portion). The terminal bus bar will have a terminal pad configured to be electrically connected to a terminal (Huff-
Huff fails to teach that the terminal bus bar is coupled to the first main body, the battery terminal bus bar having a terminal pad connected to a terminal and the battery terminal bus bar including a fuse element providing a fuse function for a battery terminal bus bar.
A skilled artisan could read the sixth segment as the first segment or rearrange the system such that the first segment is the terminal bus bar instead of the sixth segment. This would be obvious because the first and sixth segments are located at the ends of the cover frame so changing the terminal bus bar from one side of the frame to the other side will not require any ingenuity. The mere rearrangement of parts, without any new or unexpected results, is within the ambit of one of ordinary skill in the art. See In re Japikse, 86 USPQ 70 (CCPA 1950) (see MPEP § 2144.04).

Additionally, Watahiki discloses a battery module that prevents a new current path from forming due to a cut in a fuse element. Watahiki teaches a plurality of bus bars connecting battery cells to the module terminal (Watahiki [0010]) and at least one bus bar having a fuse that melts when excessive current flows to prevent short circuiting the battery and for preventing a new current path to be formed.
Therefore, it would have been obvious to a skilled artisan as of the effective filing date to incorporate the bus bar with a fuse as taught by Watahiki into Huff’s terminal bus bar such that the fuse will melt when excessive current flows to prevent short circuiting the battery.



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 20060024566- Plummer discloses an expandable vehicle battery container with modular body sections for storing a battery.
US 20130078488- Nemoto discloses an electric storage apparatus having sections that can be coupled together (Figure 8).
US 20110244292- Kale discloses a thermal control system for a battery stack having a cover frame. The cover frame is flexible and adjustable to fit over battery stacks of various sizes.
US 20180269446- Idikurt discloses an energy storage module including outer walls that are connected to each other with latching elements (Figure 1).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM J FRANCIS whose telephone number is (571)272-1021.  The examiner can normally be reached on M-Th: 7 am-5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Barton can be reached on (571)-272-1307.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/A.J.F./               Examiner, Art Unit 1728                                                                                                                                                                                         

/Magali P Slawski/              Primary Examiner, Art Unit 1721